Exhibit (b)(4) Execution Copy Guaranty In consideration of the following premises and for other good and valuable consideration, intending to be legally bound hereby, Tray 3 LLC, a Delaware limited liability company (“ Guarantor ”), has executed this Guaranty (this “ Guaranty ”) in favor of Peerless Systems Corporation, a Delaware corporation (the “ Company ”) under Section 4.14 of the Agreement and Plan of Merger dated on even date herewith (the “ Merger Agreement ”) by and among Mobius Acquisition, LLC, a Delaware limited liability company (“ Parent ”), Mobius Acquisition Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (the “ Merger Sub ”), and the Company, on this 22nd day of December, 2014. Pursuant to the Merger Agreement, Merger Sub has agreed to, and Parent has agreed to cause Merger Sub to, (i) commence a tender offer for all of the outstanding shares of Company Common Stock (the “ Offer ”) and (ii) if the Offer is completed on the terms and subject to the conditions set forth in the Merger Agreement, merge with and into the Company, with the Company surviving the Merger as a wholly owned subsidiary of Parent. Capitalized terms used but not otherwise defined in this Guaranty shall have the meanings ascribed to them in the Merger Agreement. 1. Guaranty . As an inducement to the Company to enter into the Merger Agreement and to consummate the transactions contemplated thereby, Guarantor hereby absolutely, irrevocably and unconditionally guarantees Parent’s and Merger Sub’s obligation to pay the Total Transaction Costs in accordance with the terms of, and subject to the conditions set forth in, the Merger Agreement, including, for the avoidance of doubt, Parent’s and Merger Sub’s payment obligations (if any) pursuant to Section 8.9 of the Merger Agreement (collectively, the “ Guaranteed Obligations ”). All payments hereunder shall be made in lawful money of the United States in immediately available funds, free and clear of any deduction, offset, defense, claim or counterclaim of any kind. If Parent or Merger Sub fails to discharge the Guaranteed Obligations when due, the Company may at any time and from time to time, at the Company’s option, take any and all actions available hereunder or under applicable Law to enforce Guarantor’s obligation hereunder in respect of such Guaranteed Obligations. In furtherance of the foregoing, Guarantor acknowledges that the Company may, in its sole discretion, bring and prosecute a separate action or actions against Guarantor for the full amount of Guarantor’s liabilities or obligation hereunder in respect of the Guaranteed Obligations, regardless of whether action is brought against Parent or Merger Sub and whether or not Parent or Merger Sub is joined in any such action or actions. Guarantor acknowledges and agrees that (a) with respect to Parent and Merger Sub, the Company shall have the rights and remedies specified in the Merger Agreement and (b) with respect to Guarantor, the Company shall have the rights and remedies specified in this Guaranty. 2. Nature of Guaranty . This Guaranty is an unconditional guarantee of performance and payment and not merely of collection. Guarantor’s liability hereunder is absolute, unconditional, irrevocable and continuing irrespective of any modification, amendment or waiver of or any consent to departure from the Merger Agreement or the Commitment Letter that may be agreed to by Parent or Merger Sub. Without limiting the foregoing, the Company shall not be obligated to file any claim relating to the Guaranteed Obligations in the event that Parent or Merger Sub becomes subject to a bankruptcy, reorganization or similar proceeding, and the failure of the Company to so file shall not affect the Guaranteed Obligations. In the event that any payment hereunder is rescinded or must otherwise be returned for any reason whatsoever, Guarantor shall remain liable hereunder as if such payment had not been made. 3.
